Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is October 29, 2019. This Office Action is in response to the amendment and remarks filed March 15, 2022. This action is a SECOND NON-FINAL ACTION.
NOTE:
Claim 32 has been canceled by Applicant. As such, the prior rejection of Claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot. Also, for the same reason, the prior rejection of Claim 32 under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 5,990,502; J. C. Park; LSI Logic Corporation; dated November 23, 1999) is moot.
Claims 33 – 34 have been canceled by Applicant. As such, the prior rejections of these claims under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 5,990,502; J. C. Park; LSI Logic Corporation; dated November 23, 1999) are moot. 
Claims 1, 3 – 13; Claims 23, 24; and Claims 31 – 34 were rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling in the prior office action, mailed January 6, 2022.  However, upon further consideration, Examiner withdraws these rejections under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as being non-compliant.
The pending claims are currently-amended Claims 1 – 13, 14 – 22, 23 – 24, and 31. 
Disclosed Invention
As best understood by Examiner, Applicant’s inventions are disclosed as drawn to a novel integrated circuit (IC) with circuit cells and method of making the IC, where, with respect to the method of making the IC with circuit cells -- a reserved routing layer, track, or channel is formed, extending continuously and horizontally along a row of cells and an intercell metal interconnect is formed in the reserved routing layer. The intercell metal interconnect and the reserved routing layer are formed in a lower metal layer available for automated routing – such as metal layer “M1” or “M2”, where “1” indicates the lowest metal layer, located above the silicon substrate of the IC.  See, e.g. FIG. 4, label 430; FIG. 6, label 650; FIG. 7, labels 730, 770, 790; and FIG. 8, labels 860, 865, 870. Applicant discloses the method of designing such an IC, e.g. in instant FIG. 10. For the method of making the IC with circuit cells, a place and route (PR) tool process can be used to facilitate electrical connection between metal pins of IC cells within the same row.
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 13; 23 – 24; 31 are rejected under 35 U.S.C. 103 as being unpatentable over CORREALE, JR ‘682 (US 9,978,682; dated May 22, 2018) in view of HENSEL ‘565 (US 2017/0358565; pub. date December 14, 2017).
Regarding Claim 1 and Claim 2: CORREALE, JR ‘682 discloses an integrated circuit (See FIG. 3 for details of a first IC cell of a row and FIG. 4 for a standard circuit having multiple rows) comprising: 
a first IC cell arranged in a first row of IC cells (See FIG. 4, 302(1)), wherein the first IC cell comprises a first portion of a first intercell metal interconnect (See 304(1)(3) & 304(2)(3); See col. 10, lines 35-40; See FIG. 4) extending along a routing channel and terminating at the first IC cell on a first metal layer or extending through the first IC cell entirely on the first metal layer and electrically connecting together a first pair of nodes of a first pair of IC cells in the first row, respectively  (Note 304(1)(3) & 304(2)(3) both extends along a routing channel T(3) and extends entirely on metal layer T(3); see in particular col. 10, lines 35-40, “…such that a single continuous metal line is disposed across the corresponding track T(3) of the CMOS standard cells 302(1), 302(2). In this manner, the single continuous metal line corresponding to the metal lines 304(1)(3), 304(2)(3) can be used to interconnect nodes between the CMOS standard cells 302(1), 302(2).”).
CORREALE JR. ‘682 does not explicitly disclose wherein the IC cells in the first row have substantially the same height (Claim 1) or further wherein the routing channel has substantially a same height across the first row.  However, one having ordinary skill in the art would appreciate that any practical application of the CMOS IC cells depicted in Fig. 4 would include additional rows of the same height routed along channels having substantially a same height across a first row; e.g., CORREALE JR. ‘682 discloses in col. 18, lines 55-60 that their circuits may be implemented in Application Specific Integrated circuits (ASIC) and Field programmable Gate Arrays (FPGA), which include several rows. Moreover, HENSEL ‘565 discloses in paragraph [0003] that conventional ASIC layouts are typically defined by an array of logic cells arranged in several adjacent rows having the same height and routed along channels having substantially the same height across a row; e.g., see Fig. 1 of Hensel et al.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CORREALE JR ‘682 to achieve Claim 1 and Claim 2 based on the teachings of CORREALE JR ‘682 and the teachings of HENSEL ‘565 noted above. The motivation to do so would have been to provide a CMOS standard cell circuit employing metal lines in a way that advantageously reduces routing in other metal layers of the circuit (See CORREALE JR ‘682, ABSTRACT).
Regarding Claim 3: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, further comprising one or more other IC cells situated in the first row between the first pair of IC cells, wherein at least one of the one or more other IC cells includes one or more other portions of the first intercell metal interconnect, respectively (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 4: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, wherein the first intercell metal interconnect extends entirely in a straight line (See CORREALE JR. ‘682, FIG. 4).
Regarding Claim 6: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, wherein the first IC cell further includes a second portion of a second intercell metal interconnect terminating at the first IC cell on the first or second metal layer or extending through the first IC cell entirely on the first or the second metal layer and electrically connecting a second pair of nodes of at least one of the first pair of IC cells or at least one of a second pair of IC cells situated in the first row (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 7: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, wherein the first IC cell further includes a second portion of a second intercell metal interconnect terminating at the first IC cell on the first or second metal layer or extending through the first IC cell entirely on the first or the second metal layer and electrically connecting a second pair of nodes of at least one of the first pair of IC cells or at least one of a second pair of IC cells situated in the first row (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 8: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, further comprising: a second IC cell arranged in a second row of IC cells, wherein the second IC cell comprises a second portion of a second intercell metal interconnect terminating at the second IC cell on the first or a second metal layer or extending through the second IC entirely on the first metal layer or the second metal layer and electrically connecting together a second pair of nodes of the second pair of IC cells, respectively  (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 9: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 8, wherein the height of the first IC cell and the first pair of IC cells in the first row is different than a height of the second IC cell and the second pair of IC cells in the second row  (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 10: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, wherein the power metallization rails supply power to the at least one device of the first IC cell  (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 11: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 10, wherein the power metallization rails supply power to the at least one device of the first IC cell  (See FIG. 4 above and notation in rejection of claim 1).
Regarding Claim 12: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 1, wherein the first IC cell and the first pair of IC cells include active or diffusion regions which are connected to each other to form a continuous active or diffusion region.
Regarding Claim 13: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 12, wherein the at least one device of the first IC cell is formed within and upon the continuous active or diffusion region (Note FIG. 3 and FIG. 4, gates 314(1) – 314(3); Note diffusion region 310), 
Regarding Claim 23: CORREALE JR. ‘682 discloses in FIG. 4 (See below; “Complementary Metal Oxide Semiconductor (CMOS) Standard Cell Circuits Employing Metal Lines In A First Metal Layer Used For Routing, And Related Methods”)  

    PNG
    media_image1.png
    781
    617
    media_image1.png
    Greyscale


an integrated circuit, comprising: a row of IC cells (elements 302(1) & 302(2); see col. 9, lines 21-29 & col. 17, lines 55-59], wherein at least one IC cell (either one of elements 302(1) & 302(2)) in at least one row comprises a portion of an intercell metal interconnect (See 304(1)(3) & 304(2)(3); See col. 10, lines 35-40) extending entirely on a metal layer and electrically connecting together a pair of nodes of a pair of IC cells ([302(1) & 302(2)] in the same row, respectively (Note 304(1)(3) & 304(2)(3) extend entirely on metal layer m0, also recited as T(3) in FIG. 4); see in particular col. 10, lines 35-40, “…such that a single continuous metal line is disposed across the corresponding track T(3) of the CMOS standard cells 302(1), 302(2). In this manner, the single continuous metal line corresponding to the metal lines 304(1)(3), 304(2)(3) can be used to interconnect nodes between the CMOS standard cells 302(1), 302(2).”).
	CORREALE JR. ‘682 does not explicitly disclose their row of IC cells shown in Fig. 4 include additional rows or a "set of rows."  However, one having ordinary skill in the art would appreciate that any practical application of the CMOS IC cells depicted in Fig. 4 would include additional rows; e.g., CORREALE JR. ‘682 discloses in col. 18, lines 55-60 that their circuits may be implemented in Application Specific Integrated circuits (ASIC) and Field programmable Gate Arrays (FPGA), which include several rows. 	Moreover, HENSEL ‘565 discloses in paragraph [0003] that conventional ASIC layouts are typically defined by an array of logic cells arranged in several adjacent rows; e.g., see Fig. 1 of Hensel et al.  
Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the row of IC cells disclosed by CORREALE JR. ‘682 in an array of cells, which includes at least a set of rows, since HENSEL ‘565 discloses conventional ASIC layouts are typically defined by an array of logic cells in several adjacent rows.
Regarding Claim 24: CORREALE JR. ‘682 in view of HENSEL ‘565 teach or disclose the integrated circuit of claim 23, wherein a height of the IC cells in one of the set of rows is different than a height of the IC cells in another of the set of rows (Examiner notes that, at minimum, due to manufacturing differences, some cells will inherently have a height that is “different,” since the degree of difference is not specified; As such Claim 24 is prima facie obvious for the same reason as noted above for Claim 23).
Regarding Claim 31: CORREALE JR. ‘682 discloses a first integrated circuit (IC) cell (See FIG. 3 for an individual IC cell; See FIG. 4 for multiple rows of IC cells), comprising: 
circuitry 306, 308 (“first supply rail 306” and “second supply rail 308”) for processing at least one input signal to generate at least one output signal See Column 7, line 63 – 66); and a routing channel (See 304(1) – 304(6)) including an intercell metal interconnect on a metal layer M1 or a metal layer M2 for routing the input signal or the at least one output signal between second and third IC cells through the first IC cell or to or from another between the first IC cell and the second or third IC cell (See FIG. 4; See also Column 7, line 59, beginning “In this regard, FIG. 3 is a top-view diagram of an exemplary layout 300 of an exemplary CMOS standard cell 302 employing metal lines 304(1)-304(6) in a first metal layer used for routing…” through Column 8, line 15).
CORREALE JR. ‘682 does not explicitly disclose wherein the first, second and third IC cells are at least partially in a same row.  However, one having ordinary skill in the art would appreciate that any practical application of the CMOS IC cells depicted in Fig. 4 would include additional rows; e.g., CORREALE JR. ‘682 discloses in col. 18, lines 55-60 that their circuits may be implemented in Application Specific Integrated circuits (ASIC) and Field programmable Gate Arrays (FPGA), which include several rows. Moreover, HENSEL ‘565 discloses in paragraph [0003] that conventional ASIC layouts are typically defined by an array of logic cells arranged in several adjacent rows; e.g., see Fig. 1 of Hensel et al.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify CORREALE JR ‘682 to achieve Claim 31 based on the teachings of CORREALE JR ‘682 and the teachings of HENSEL ‘565 noted above. The motivation to do so would have been to provide a CMOS standard cell circuit employing metal lines in a way that advantageously reduces routing in other metal layers of the circuit (See CORREALE JR ‘682, ABSTRACT).
 Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 – 22 are in condition for allowance. The following is a statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14):  
The prior art of record does not disclose nor render obvious an integrated circuit as recited by independent Claims 4 further including one or more other IC cells situated in the first row but not between the first pair of IC cells, wherein at least one of the one or more other IC cells includes an unused track in the first metal layer and longitudinally aligned with the first intercell metal interconnect; and
The prior art of record does not disclose nor render obvious an integrated circuit as recited by independent Claims 14 further including both a first IC cell arranged in a first row with and between a first pair of IC cells, wherein the first IC cell and the first pair of IC cells have a first height, wherein the first IC cell comprises a first portion of a first intercell metal interconnect extending along a first routing channel entirely on a first metal layer and electrically connecting together a first pair of nodes of the first pair of IC cells, respectively; and a second IC cell arranged in a second row with and between a second pair of IC cells, wherein the second IC cell and the second pair of IC cells have a second height, wherein the second IC cell comprises a second portion of a second intercell metal interconnect extending along a second routing channel entirely on the first metal layer or a second metal layer – as recited by Claim 14.

Conclusion
This action is a SECOND NON-FINAL ACTION. Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813




/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813